Case 3:17-cv-00728-D Document 123-1 Filed 01/13/20                  Page 1 of 1 PageID 9967



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



THOMAS BUCHANAN on behalf of himself                                 Case No.:
and all others similarly situated,

               Plaintiff,                                            3:17-cv-00728-D


       v.

SIRIUS XM RADIO, INC.,

               Defendant.




       It is hereby ORDERED that Plaintiff’s Motion for Page Limit Extension is GRANTED

and the page limit for Plaintiff’s reply is extended from 25 to 30 pages.



       SO ORDERED this _______ day of January 2020




                                              ______________________________
                                              HON. SIDNEY FITZWATER
